UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-26983 THE PEOPLES GAS LIGHT AND COKE COMPANY 36-1613900 (An Illinois Corporation) 130 East Randolph Drive 24th Floor Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer" and "large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: 25,357,566 shares of common stock, without par value, outstanding at November 2,2007, all of which were held, beneficially and of record, by Peoples Energy Corporation. THE PEOPLES GAS LIGHT AND COKE COMPANY FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 CONTENTS Page Forward-Looking Statements PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 5 Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Capitalization 7 Condensed Consolidated Statements of Cash Flows 8 CONDENSED NOTES TO FINANCIAL STATEMENTS 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Signature 39 EXHIBIT INDEX 40 12 The Peoples Gas Light and Coke Company Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for The Peoples Gas Light and Coke Company 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for The Peoples Gas Light and Coke Company 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for The Peoples Gas Light and Coke Company - 2 - Commonly Used Acronyms AG Illinois Attorney General CERCLA The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. ICC Illinois Commerce Commission IEPA Illinois Environmental Protection Agency IRS Internal Revenue Service LIFO Last-in, first-out MD&A Management's Discussion and Analysis of Financial Condition and Results of Operations MGUC Michigan Gas Utilities Corporation (a wholly-owned subsidiary of Integrys Energy Group, Inc.) MPSC Michigan Public Service Commission MPUC Minnesota Public Utilities Commission MTM Mark-to-market NSG North Shore Gas Company NYMEX New York Mercantile Exchange PCB Polychlorinated biphenyl PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin RCRA Resource Conservation and Recovery Act SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards WPSC Wisconsin Public Service Company (a wholly-owned subsidiary of Integrys Energy Group, Inc.) - 3 - Forward-Looking Statements In this report, PGL and its subsidiaries make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance. Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Although PGL and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct. Except to the extent required by the federal securities laws, PGL and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in MD&A, forward-looking statements included or incorporated in this report include, but are not limited to statements regarding future: · Revenues or expenses, · Capital expenditure projections, and · Financing sources. Forward-looking statements involve a number of risks and uncertainties. There are many factors that could cause actual results to differ materially from those expressed or implied in this report. Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006 and as such may be amended or supplemented in Part II, Item 1A of this report. Other factors include: · The successful combination of the operations of PEC and its subsidiaries, including PGL, within Integrys Energy Group, Inc. ("Integrys") (Integrys was formerly known as WPS Resources Corporation); · Unexpected costs and/or unexpected liabilities related to the merger between a subsidiary of Integrys and PEC; · The combined company of Integrys and PEC may be unable to achieve the forecasted synergies or it may take longer or cost more than expected to achieve these synergies; · Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting PGL; · The impact of recent and future federal, state and local regulatory change, including legislative and regulatory initiatives regarding deregulation and restructuring of the natural gas utility industry, changes in environmental, tax and other laws and regulations to which PGL and its subsidiaries are subject, as well as changes in application of existing laws and regulations; · Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup, proceedings concerning the prudence review of PGL’s gas purchases and costs actually incurred; · The credit ratings of PGL could change in the future; · Resolution of audits or other tax disputes with the IRS, Illinois state revenue agencies or other taxing authorities; · The effects, extent and timing of additional competition or regulation in the markets in which PGL operates; · The impact of fluctuations in commodity prices, interest rates and customer demand; · The effectiveness of PGL’s derivative instruments and hedging activities and their impact on its future results of operations; · Available sources and costs of natural gas; · Investment performance of employee benefit plan assets; · Advances in technology; · Effects of and changes in political, legal and economic conditions and developments in the United States and Illinois; · The direct or indirect effects of terrorist incidents, natural disasters or responses to such events; · Financial market conditions and the results of financing efforts, including risks associated with commodity prices (particularly natural gas), interest rates and counter-party credit; · Weather and other natural phenomena, in particular the effect of weather on natural gas sales; · The effect of accounting pronouncements issued periodically by standard-setting bodies; and · Other factors discussed elsewhere herein and in other reports filed by PGL and/or Integrys from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties, therefore actual results may differ materially from those expressed or implied by such forward-looking statements. - 4 - PART I - FINANCIAL INFORMATION Item 1. Financial Statements THE PEOPLES GAS LIGHT AND COKE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Millions) 2007 2006 2007 2006 Gas operating revenues $ 112.9 $ 111.1 $ 961.4 $ 913.8 Operating expenses Gas purchased for resale 51.9 48.9 648.0 625.5 Operating and maintenance expenses 73.2 63.0 240.1 207.9 Gas charge settlement - - 23.0 28.4 Depreciation and amortization 16.4 14.6 46.3 43.1 Taxes, other than income taxes 4.2 4.1 13.9 13.2 Operating income (loss) (32.8 ) (19.5 ) (9.9 ) (4.3 ) Miscellaneous income 1.0 1.7 3.1 4.6 Interest expense (8.5 ) (6.9 ) (22.9 ) (20.7 ) Other (expense) income (7.5 ) (5.2 ) (19.8 ) (16.1 ) Income (loss) before taxes (40.3 ) (24.7 ) (29.7 ) (20.4 ) Income tax expense (benefit) (13.0 ) (9.3 ) (11.1 ) (9.2 ) Net Income (Loss) $ (27.3 ) $ (15.4 ) $ (18.6 ) $ (11.2 ) The accompanying condensed notes are an integral part of these statements. - 5 - THE PEOPLES GAS LIGHT AND COKE COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, September 30, (Millions) 2007 2006 2006 Assets Current assets Cash and cash equivalents $ - $ - $ 30.8 Customer and other receivables, net of reserves of $36.9, $29.1 and $39.2 at September 30, 2007,December 31, 2006 and September 30, 2006, respectively 109.0 169.1 75.6 Receivables from related parties 10.3 5.1 6.3 Accrued unbilled revenues 25.1 97.7 29.7 Natural gas in storage, at last-in, first-out cost 157.8 89.4 127.7 Materials and supplies, at average cost 8.9 9.0 8.6 Regulatory assets 98.9 153.2 167.6 Assets from risk management activities 4.4 1.6 1.5 Deferred income taxes 23.8 22.6 24.4 Prepayments and other 4.7 5.3 6.2 Total current assets 442.9 553.0 478.4 Property, plant, and equipment, net of accumulated depreciation of $988.1, $958.1, and $946.2 at September 30, 2007,December 31, 2006 and September 30, 2006, respectively 1,432.6 1,421.3 1,412.2 Noncurrent regulatory assets 700.6 464.2 317.9 Investments and other assets 20.2 16.9 18.8 Prepaid pension costs 80.0 78.2 184.7 Long-term assets from risk management activities 0.3 0.1 - Total assets $ 2,676.6 $ 2,533.7 $ 2,412.0 Liabilities and Capitalization Current liabilities Current portion of long-term debt $ 50.0 $ - $ - Short-term debt 56.2 80.3 - Accounts payable 134.4 193.6 164.6 Payables to related parties 95.4 94.4 167.4 Current liabilities from risk management activities 40.2 31.9 - Gas costs refundable through rate adjustments 33.4 13.5 49.7 Customer deposits 31.2 33.4 32.1 Customer credit balances 45.5 69.6 76.4 Gas charge reconciliation liability 22.4 11.2 11.3 Accrued interest and taxes 36.8 65.0 23.4 Temporary LIFO liquidation credit - - - Other 18.4 14.6 15.1 Total current liabilities 563.9 607.5 540.0 Long-term liabilities and deferred credits Deferred income taxes 323.4 346.1 353.2 Deferred investment tax credits 22.9 23.2 23.3 Noncurrent regulatory liabilities 0.9 0.9 - Environmental remediation liability 433.7 193.6 201.3 Pension and postretirement benefit obligations 123.1 111.5 59.1 Long-term liabilities from risk management activities 0.6 0.2 - Asset retirement obligations 96.4 92.4 91.1 Other 32.9 7.3 6.7 Total long-term liabilities and deferred credits 1,033.9 775.2 734.7 Commitments and contingencies Capitalization Common stock equity 627.5 649.8 636.1 Long-term debt 451.3 501.2 501.2 Total capitalization 1,078.8 1,151.0 1,137.3 Total liabilities and capitalization $ 2,676.6 $ 2,533.7 $ 2,412.0 The accompanying condensed notes are an integral part of these statements. - 6 - THE PEOPLES GAS LIGHT AND COKE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) September 30, December 31, September 30, (Millions, except share amounts) 2007 2006 2006 Long-term debt First and refunding mortgage bonds Series Year Due HH 4.75% 2030 $50.0 $50.0 $50.0 KK 5.00% 2033 50.0 50.0 50.0 LL 3.05% 2033 50.0 50.0 50.0 MM-2 4.00% 2010 50.0 50.0 50.0 NN-2 4.625% 2013 75.0 75.0 75.0 QQ 4.875% 2038 75.0 75.0 75.0 RR 4.30% 2035 50.0 50.0 50.0 Adjustable rate refunding mortgage bonds Series Year Due OO 2037 51.0 51.0 51.0 PP 2037 51.0 51.0 51.0 Total first and refunding mortgage bonds 502.0 502.0 502.0 Unamortized discount on long-term debt, net (0.7) (0.8) (0.8) Total 501.3 501.2 501.2 Current portion (50.0) - - Total long-term debt 451.3 501.2 501.2 Common stock equity Common stock, without par value— Authorized 40,000,000shares Outstanding25,357,566 shares 219.2 219.2 219.2 Accumulated other comprehensive loss (0.6) (1.2) (1.4) Retained earnings 408.9 431.8 418.3 Total common stock equity 627.5 649.8 636.1 Total capitalization $1,078.8 $1,151.0 $1,137.3 The accompanying condensed notes are an integral part of these statements. - 7 - THE PEOPLES GAS LIGHT AND COKE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Millions) 2007 2006 Operating Activities: Net income (loss) $ (18.6 ) $ (11.2 ) Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization 49.7 46.4 Deferred income taxes and investment tax credits—net (12.8 ) (14.9 ) Gas charge settlement expense 23.0 10.7 Gas charge reconciliation expense 7.2 - Pension and postretirement expense 8.9 8.7 Pension and postretirement funding (0.1 ) (16.2 ) Other adjustments (16.7 ) (19.6 ) Net changes in: Receivables—net 140.1 304.5 Receivables from related parties (5.2 ) (0.8 ) Gas in storage (68.3 ) (31.3 ) Gas costs recoverable/refundable through rate adjustments 17.9 52.5 Accounts payable (59.3 ) (86.5 ) Payables to related parties 12.1 18.7 Accrued interest 0.2 0.7 Accrued taxes (28.4 ) (42.0 ) Temporary LIFO liquidation - (10.6 ) Customer credit balances (24.1 ) 35.3 Gas charge settlement liability - (87.4 ) Other 3.4 18.7 Net cash provided by (used in) operating activities 29.0 175.7 Investing Activities: Capital spending (67.0 ) (76.6 ) Proceeds from sale of assets - 1.4 Intercompany note receivable - 9.9 Other - 1.8 Net cash provided by (used in) investing activities (67.0 ) (63.5 ) Financing Activities: Retirement of commercial paper (24.1 ) (119.9 ) Intercompany loan payable 66.4 - Dividends paid on common stock (4.3 ) (15.4 ) Issuance of common stock - 53.9 Net cash provided by (used in) financing activities 38.0 (81.4 ) Net increase (decrease) in cash and cash equivalents - 30.8 Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ - $ 30.8 The accompanying condensed notes are an integral part of these statements. - 8 - THE PEOPLES GAS LIGHT AND COKE COMPANY CONDENSED NOTES TO FINANCIAL STATEMENTS September 30, 2007 NOTE 1FINANCIAL INFORMATION We have prepared the condensed, consolidated financial statements of PGL and its wholly-owned subsidiaries under the rules and regulations of the SEC. These financial statements on Form 10-Q have not been audited.Management believes that these financial statements include all adjustments (which unless otherwise noted include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown.We have condensed or omitted certain financial information and note disclosures normally included in our annual audited financial statements. These condensed financial statements should be read along with the audited financial statements and notes included in the combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006. Effective February 21, 2007, the previously announced merger between a wholly-owned subsidiary of Integrys andPEC was consummated (the "PEC merger"). PGL is wholly-owned by PEC. Effective with the merger, PGL adopted the financial statement presentation policies of Integrys.Certain items previously reported for the prior periods have been reclassified to conform to the presentation in the current period: Condensed Consolidated Statements of Income: Revenues and taxes, other than income taxes, are presented net of pass-through taxes. (See Note 3, "Revenue Recognition," for further discussion.) Condensed Consolidated Balance Sheets: Accrued unbilled revenues are shown separately from customer receivables, net of reserve for uncollectible accounts. Accrued interest and accrued taxes have been combined as one line item. Certain current liabilities have been aggregated into other current liabilities as a single line item. Postretirement benefit obligations have been reclassified from other long-term liabilities to pension and postretirement benefit obligations. Condensed Consolidated Statements of Cash Flows: Changes in accounting overdraft cash balances within net changes in accounts payable are presented as an operating activity rather than as a financing activity. Changes in margin account balances as part of deposits with a broker are presented as an operating activity rather than as an investing activity. The PGL condensed consolidated financial statements do not reflect, and are not required to reflect, any push down basis of accounting as a result of the PEC merger. We have condensed or omitted certain financial information and footnote disclosures normally included in our annual audited financial statements.These condensed consolidated financial statements should be read along with the audited financial statements and notes thereto included in the combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006.Due to a number of factors, including seasonality of PGL's businesses and market price volatility, the quarterly - 9 - results of operations and statements of financial position and cash flows should not be considered indicative of the results to be expected for the year as a whole. As previously disclosed in the combined PEC, PGL and NSG Transition Report on Form 10-Q for the Transition Period from October 1, 2006 to December 31, 2006, PGL changed its fiscal year end from September 30 to December 31. NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with an original maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the PGL Condensed Consolidated Statements of Cash Flows: Nine Months Ended September 30, (Millions) 2007 2006 Cash paid for interest $ 20.0 $ 17.7 Cash paid for income taxes $ 15.4 $ 11.5 NOTE 3REVENUE RECOGNITION Natural gas sales and transportation revenues are recorded on the accrual basis for all gas delivered during the month, including an estimate for gas delivered but unbilled at the end of each month. In Illinois, delivering, supplying, furnishing or selling gas for use or consumption and not for resale is subject to state and, in some cases, municipal taxes (revenue taxes). The Illinois Public Utilities Act provides that the tax may be recovered from utility customers by adding an additional charge to customers’ bills. These pass-through taxes are due only to the extent they are collected as cash receipts as opposed to amounts billed. The revenues presented on the Condensed Consolidated Statements of Income exclude the billings to customers for these pass-through taxes.For the three-and nine-month periods ended September 30, 2006, PGL previously reported most revenue taxes on a gross basis, whereby the billed amounts for the recovery of these taxes were included in revenues, and an offsetting expense amount (net of an administrative fee) representing the expected cash payment of the taxes was included in taxes, other than income taxes on the statement of income. In connection with the PEC merger, beginning with the quarter ended March 31, 2007, PGL adopted the accounting policy of excluding such pass-through taxes from both revenues and taxes, other than income taxes.Revenue tax amounts excluded from revenues and taxes, other than income taxes for the three-and nine-month periods ended September 30, 2006 were $12.9 million and $95.0 million, respectively. NOTE 4GAS IN STORAGE For 2007, PGL prices storage injections at the calendar year average of the costs of natural gas supply purchased.For 2006, PGL priced storage injections at the fiscal year average of the costs of natural gas supply purchased.Withdrawals from storage are priced on the LIFO cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation credit. Because September 30, 2006 was formerly the fiscal year end, the September 30, 2006 inventory balance was not accounted for as an interim period balance. Due to seasonality requirements, PGL expects interim reductions in LIFO layers to be replenished by year end. At September 30, 2007 and 2006, all LIFO layers were replenished and the LIFO liquidation credit balance was zero. NOTE 5RISK MANAGEMENT ACTIVITIES Derivative Instruments and Hedging Activities PGL’s gas supply costs may vary due to changes in commodity prices that affect its operations. To manage this volatility, PGL uses forward contracts and financial instruments, including commodity swaps - 10 - and options. It is the policy of PGL to use these instruments solely for the purpose of managing volatility and not for any speculative purpose. PGL accounts for derivative financial instruments pursuant to SFAS No. 133 “Accounting for Derivatives and Hedging Activities”, as amended and interpreted ("SFAS No. 133"). Under the provisions of SFAS No. 133, all derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception. Mark-To-Market Derivative Instruments.PGL uses derivative instruments to manage its cost of gas supply and mitigate price volatility. All such derivative instruments are measured at fair value. PGL's tariffs allow for full recovery from its customers of prudently incurred gas supply costs, including gains or losses on these derivative instruments. In turn, SFAS No. 71, "Accounting for the Effects of Certain Types of Regulation" ("SFAS No. 71"), allows for these MTM derivative gains or losses to be recorded as regulatory assets or regulatory liabilities. Realized gains or losses are recorded as an adjustment to the cost of gas supply in the period that the underlying gas purchase transaction takes place. The costs and benefits of this activity are passed through to customers under the tariffs of PGL. The MTM asset (liability) value of the above contracts for PGL at September 30, 2007, December 31, 2006, and September 30, 2006 was $(35.2) million, $(113.6) million, and $(128.4) million, respectively. Cash Flow Hedges. PGL uses derivatives to hedge changes in the price of gas used in operations. These instruments are designated as cash flow hedges, which allows for the effective portion of unrealized changes in value during the life of the hedge to be recorded in other comprehensive income. Realized gains and losses from commodity cash flow hedges are recorded in operating and maintenance expenses in the statement of income in the same month the related physical purchases are recorded in the statement of income.In addition, cash flow hedge ineffectiveness can result from differences in critical terms (such as location) between the hedging instrument and the hedged transaction and result in the immediate recognition of gains or losses recorded in operating and maintenance expenses. Cash flow hedge accounting is discontinued when it is no longer probable that the original forecasted transactions will occur. The carrying value of contracts which no longer qualify for hedge accounting are prospectively marked-to-market, with the change in value recorded in each reporting period in the statement of operations. If the original forecasted transactions are probable of not occurring, any amounts previously recorded in other comprehensive income are immediately recorded in the income statement. In the third quarter of 2007, PGL recognized a pretax loss of less than $0.1 million in the income statement related to the discontinuance of cash flow hedges for which the forecasted purchases of company-use gas are probable of not occurring. In 2003, PGL entered into treasury lock agreements that hedged the 10-year treasury component of a portion of the total anticipated fiscal 2003 debt financings.On April 24, 2003, in connection with the issuance of the new debt, PGL unwound its treasury positions locking in a $0.7 million loss recorded to accumulated other comprehensive income.This amount is being amortized to earnings over the 10-year term of the debt. No amounts from PGL cash flow hedges were determined to be ineffective for the three-and nine-month periods ended September30,2007 and 2006.The portion of accumulated other comprehensive income (loss) expected to be reclassified to earnings during the next twelve months is $(0.4) million.The maximum term of accumulated other comprehensive income (loss) expected to be reclassified is 67 months. - 11 - Summary.The following table shows PGL’s assets and liabilities from all risk management activities. Certain commodity financial instruments are executed by PGL and shown as assets/liabilities from risk management activities. Other commodity financial instruments were previously executed by PEC on behalf of PGL and are represented on PGL's balance sheet as payables to related parties. Unrealized gains or losses on certain mark-to-market commodity contracts related to deposits with brokers are included within other receivables. Assets Liabilities September 30, December 31, September 30, September 30, December 31, September 30, (Millions) 2007 2006 2006 2007 2006 2006 Commodity contracts $ 5.0 $ (5.4 ) $ 6.4 $ 40.8 $ 109.7 $ 136.7 Balance Sheet Presentation Current Assets/liabilities from risk management activities $ 4.4 $ 1.6 $ 1.5 $ 40.2 $ 31.9 $ - Other receivables 0.3 (7.1 ) 4.9 - - - Payable to related parties - 74.5 136.7 Total current $ 4.7 $ (5.5 ) $ 6.4 $ 40.2 $ 106.4 $ 136.7 Long-term Assets/liabilities from risk management activities $ 0.3 $ 0.1 $ - $ 0.6 $ 0.2 $ - Payable to related parties - 3.1 - Total long-term 0.3 0.1 - 0.6 3.3 - Total $ 5.0 $ (5.4 ) $ 6.4 $ 40.8 $ 109.7 $ 136.7 NOTE 6LONG-TERM DEBT The $50 million 3.05% Series LL bonds which will mature February 1, 2033, were originally issued in 2003 in a term mode and for a 5 year period. PGL is obligated to purchase any such bonds tendered if they cannot be remarketed. Therefore, these bonds are subject to a mandatory tender for purchase for remarketing on February 1, 2008.These bonds are presented on the PGL balance sheet at September 30, 2007 as current maturities of long-term debt. NOTE 7ASSET RETIREMENT OBLIGATIONS Under the provisions of SFAS No. 143, “Accounting for Asset Retirement Obligations” ("SFAS No. 143"), and Interpretation No. 47, “Accounting for Conditional Asset Retirement Obligations” ("FIN 47"), PGL has recorded liabilities for legal obligations associated with the retirement of tangible long-lived assets.PGL identified asset retirement obligations primarily related to distribution pipe removal (including asbestos and PCBs in pipes), asbestos and PCBs in buildings and removal of above ground storage tanks.In accordance with SFAS No. 71, PGL establishes regulatory assets and liabilities to record the differences between ongoing expense recognition under SFAS No. 143 and FIN 47 and the rate making practices for retirement costs authorized by the ICC.All asset retirement obligations are recorded as other long-term liabilities on the balance sheet of PGL. The following table shows all changes to the asset retirement obligation liabilities of PGL. (Millions) Asset retirement obligations at December 31, 2006 $ 92.4 Accretion 4.0 Asset retirement obligations at September 30, 2007 $ 96.4 - 12 - NOTE 8INCOME TAXES The effective tax rates were 32.3% and 37.6% for the three-month periods ended September 30, 2007 and 2006, respectively, and 37.3% and 45.0% for the nine-month periods ended September 30, 2007 and 2006, respectively. PGL's provision for income taxes for 2007 is calculated in accordance with APB Opinion No. 28, "Interim Financial Reporting" ("APB 28"). The accounting rules for interim income taxes applicable in the 2007 period require that the year-to-date tax provision or benefit for ordinary income or loss be based on the expected annual effective tax rate for ordinary income or loss.APB 28 was not applied in the September 30, 2006 income statement as September 30 was PGL's fiscal year end for 2006. The provision for the three and nine months ended September 30, 2006 did not take into account any forecasted activity beyond September 30, 2006. As a result, the effective income tax rates for the 2006 periods and for the quarter ended September 30, 2007 are not meaningful. The 37.3% effective income tax rate for the nine month period ended September 30, 2007, differs from the federal tax rate of 35% primarily due to the impact of applying an approximate 40% composite statutory rate to the $23 million Gas Charge settlement (as discussed in Note 9, "Commitments and Contingencies") while a smaller level of ordinary pretax income (excluding the $23 million charge) was taxed at a lower effective rate.At September 30, 2007, the expected annual effective tax rate for ordinary income or loss was 26.8%. Effective January 1, 2007, PGL adopted the provisions of FASB Interpretation No. 48 ("FIN 48"), "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109.” The cumulative effect of adopting FIN 48 was an increase of less than $0.1 million to the January 1, 2007 retained earnings balance. At January 1, 2007, the amount of unrecognized tax benefits was $2.8 million. No unrecognized tax benefits would affect PGL's effective tax rate if recognized in subsequent periods. At the beginning of 2007, approximately $2.6 million of liability was accrued for the possible payment of interest and penalties related to uncertain tax positions. PGL records penalties and interest related to uncertain tax positions in income tax expense. PGL files income tax returns in the U.S. federal jurisdiction and in various U.S. state jurisdictions. With a few exceptions (major exceptions listed below), PGL is no longer subject to U.S. federal, state or local income tax examinations by tax authorities for years prior to 2002. · Illinois Department of Revenue – PGL has agreed to extensions of the statutes of limitations for assessing tax for tax years covering 2001-2004. The extensions for tax years covering 2001-2002 expire March 31, 2008, and the extensions for tax years covering 2003-2004 expire December 31, 2008. · United States IRS – PGL has agreed to extensions of the statutes of limitations for tax years covering 1999-2004. The extensions for tax years covering 1999-2003 expire September 30, 2008, and the extension covering tax year 2004 expires June 30, 2009. PGL has closed examinations for the following major jurisdictions for the following tax years: · United States IRS – PGL has partially agreed to an audit report and closing statement for an IRS examination of the 1999-2003 tax years, but PGL has protested one issue from the agent's report that has been sent to IRS appeals for potential resolution. PGL has open examinations for the following major jurisdictions for the following tax years: · United States IRS – PGL has an open examination for the 2004-2005 tax years. · Illinois Department of Revenue – PGL has an open examination for the 2001-2006 tax years. We do not expect a significant impact to the FIN 48 liability from the expiration of the statute of limitations in any jurisdiction to occur within the next 12 months. - 13 - NOTE 9COMMITMENTS AND CONTINGENCIES Commodity and Purchase Order Commitments PGL has obligations at September30, 2007 related to natural gas supply and transportation contracts with total estimated demand payments of $312.6 million through 2017. PGL expects to recover these costs in future customer rates. Additionally, PGL has contracts to sell natural gas to customers. PGL also has commitments in the form of purchase orders issued to various vendors totaling $11.5 million at September30, 2007. Environmental Former Manufactured Gas Plant Sites PGL, its predecessors, and certain former affiliates operated facilities in the past at multiple sites for the purposes of manufacturing gas and storing manufactured gas. In connection with manufacturing and storing gas, waste materials were produced that may have resulted in soil and groundwater contamination at these sites. Under certain laws and regulations relating to the protection of the environment, PGL might be required to undertake remedial action with respect to some of these materials. PGL was addressing these sites under a program supervised by the IEPA. As discussed below, in 2007 PGL transferred certain of these sites to a program administered by the EPA. PGL is addressing 29 manufactured gas plant sites, including several sites described in more detail below. Investigations have been completed at all or portions of 25 sites. Cleanups have been completed at all or portions of nine of these 25 sites. PGL has determined that cleanups are not required at three of these 25 sites. In June 2007, PGL transferred 11 of its largest manufactured gas plant sites which were being addressed under IEPA supervision to the EPA’s Superfund removal program (with the intent that they will eventually be transferred to the EPA Superfund Alternative Sites Program).Under the EPA's programs, the remedy decisions at these sites will be based on risk-based criteria typically used at Superfund sites. WPSC, MGUC, PGL and NSG are coordinating the investigation and the cleanup of the Wisconsin, Illinois and Michigan manufactured gas plant sites under what is called a “multi-site” program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. In 2004, the owners, River Village West LLC ("River Village West"), of a property in the vicinity of the former Pitney Court Station filed suit against PGL in the United States District Court for the Northern District of Illinois under RCRA. The suit, River Village West LLC et al. v. The Peoples Gas Light and Coke Company, No. 04-C-3392 (N.D. Ill. 2004), seeks an order directing PGL to remediate the site.In December 2005, PGL and the plaintiffs settled and the litigation has been dismissed with prejudice.Pursuant to the terms of the settlement agreement, PGL agreed to remediate the site and to investigate and, if necessary, remediate sediments in the area of the Chicago River adjacent to the site. With respect to portions of certain other sites in the City of Chicago ("Chicago"), PGL has received demands from site owners and others asserting standing regarding the investigation or remediation of their parcels. Some of these demands seek to require PGL to perform extensive investigations or remediations. These demands include notice letters sent to PGL by River Village West. In April 2005, River Village West filed suit against PGL in the United States District Court for the Northern District of Illinois under RCRA. The suit, River Village West LLC et al. v. The Peoples Gas Light and Coke Company, No. 05-C-2103 (N.D. Ill. 2005) ("RVW II"), seeks an order directing PGL to remediate three of the seven sites: the former South Station, the former Throop Street Station and the former Hough Place Station. PGL has filed an answer denying liability. - 14 - In August 2006, a member of River Village West individually filed suit against PGL in the United States District Court for the Northern District of Illinois under RCRA.The suit, Thomas A. Snitzer v. The Peoples Gas Light and Coke Company, No. 06-C-4465 (N.D. Ill. 2006) ("Snitzer I"), seeks an order directing PGL to remediate the Willow Street Station former manufactured gas plant site which is located along the Chicago River.In October 2006, the same individual filed another suit in the United States District Court for the Northern District of Illinois under RCRA and CERCLA.The suit,
